DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 8, 11, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The meaning of the term “bobbed material” in claims 2, 11 and 17 is unclear and not defined by the specification and is therefore indefinite. For the purpose of examination, a “bobbed material” is considered to be a “textured material”.

The meaning of the term “penal fuliculum” in claims 2, 11 and 17 is unclear and not defined by the specification and is therefore indefinite. The term “penal” is accepted to mean “penile”, but the term “fuliculum” is not defined and therefore indefinite. For the purpose of examination, the requirement “wherein the elastic aperture is provides for 360 degree provides for 360 degree retention of the penis” (emphasis by examiner).

Claims 4, 13 and 19 recite the limitation "the absorbent cellulose material" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
	
Claim 4 recites the limitation “and optionally the is made from” without clearly defining which component is being referenced. The phrase is unclear and therefore indefinite. It is further unclear from the language of the claim, if the phrase “or wherein the chamber … bulging of the brief” is optional or alternative.
	
Claims 8 and 14 recite “wherein the absorbent material comprises polybeads…and mixtures thereof” [emphasis added by Examiner] which is unclear and therefore indefinite. The claim is interpreted to require at least one of the materials, or a combination of the materials and is therefore interpreted to mean “wherein the absorbent material comprises at least one selected from the group consisting of polybeads…or mixtures thereof” (emphasis by examiner). 
	
Claims 8 and 14 recite “a polymer comprising saturated one or more amines” which is unclear and therefore indefinite. For the purpose of examination, the phrase is interpreted to read “a polymer comprising one or more saturated amines”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 4, 5, 7-9, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170367873 A1 (Grannum) in view of US 20010031933 A1 (Cannon) and further in view of US 5776123 A (Goerg et al.), hereinafter Goerg.
) to aid in the placement and retention in place of the penis, by holding and covering the penis [0022]; a membrane (13) in combination with sleeve (14) which prevents contact of the urine with the skin of the user [0023]. The membrane and sleeve of Grannum prevents contact between waste and the user’s skin.  Through the impermeable composition of the membrane material required to prevent moisture migration across the membrane, the sleeve and membrane are considered to fulfil the requirements of the claimed “hydrophobic material” as defined to mean “tending to repel or fail to mix with water” (Oxford Languages) [0023]. The hydrophobic material is positioned between the chamber and the body (Fig. 1A) to prevent contact of the urine with the body [0023]; and an absorbent material (16) in the chamber in fluid communication with the chamber [0024], wherein the absorbent material absorbs and retains urine, while keeping a user dry and free from urine contact [0024]. 
	Grannum fails to teach that the tubular material is breathable or that absorbent material in the chamber that converts fluid to gel in fluid. 
	Cannon teaches a male incontinence collection container (Fig. 1) comprising an absorption chamber (A) with an elastic aperture (B) adapted to allow a penis to be in fluid communication with the chamber [0026]. Cannon also teaches that the elastic 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grannum with the teachings of Cannon to form the elastic aperture from a breathable material in order to keep the penis cool and dry of perspiration [Cannon 0022].
Goerg teaches the absorbent material comprises a hydrogel forming polymer (Col. 12, lines: 14-15, 23-24) which, corresponding to the claimed “absorbent material in the chamber which converts fluid to gel” of applicant.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grannum in view of Cannon with the teachings of Goerg to provide a hydrogel forming absorbent in order to increase the absorbency of the absorbent core (Goerg Col. 12: lines 14-15).

Regarding claim 2, Grannum in view of Cannon teaches the device of claim 1.
Grannum further teaches the elastic aperture is defined further as comprising at least one of: (1) a tubular elasticated and bobbed material is capable of rolling into the chamber, (2) the elastic aperture is defined further as a tubular elasticated and bobbed material is capable of rolling outwardly from the chamber over a corona of the penis to a neck of the penis, or (3) wherein the elastic aperture provides 360 degree retention of the penis by holding and covering the penis [0022] when it is used to cover the entire male genitalia [0021].

Regarding claim 4, Grannum in view of Cannon teaches the device of claim 1.
Grannum further teaches the device is constructed to resemble undergarments [0027] and the device is encompassed by the undergarment, making the chamber of claim 1 integral with a brief. Grannum further teaches the absorbent material in the chamber is cellulose [0024], that the chamber is in fluid communication with the absorbent material (16) [0024] positioned down a front of a groin and in an area between the legs of the brief (As shown in Fig. 1A and Fig. 1B) to prevent chafing, rash and infections.

Regarding claim 5, Grannum in view of Cannon teaches the device of claim 1.
	Grannum further teaches the device is constructed to resemble undergarments [0027] and the device is encompassed by the undergarment, making the chamber of claim 1 integral with a brief, but fails to teach the brief or boxer is disposable, and the container is single use.
Goerg teaches a male incontinence collection container (Fig. 8 at least 33, 34 and 36) integral with a brief or boxer and the brief or boxer is disposable (Col. 9: lines 50-51), and the container of Goerg is considered to be single use due to the entire device being disposable (Col. 9: lines 50-51).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grannum in view of Cannon with the teachings of Goerg to make the device disposable in order to minimize contact with human waste.

Regarding claim 7, Grannum in view of Cannon teaches the device of claim 1.
Grannum further teaches the hydrophobic layer formed by (13 and 14) is channeled toward the chamber, through the funnel shape of (14) leading into a channel as shown in Fig. 1B.

Regarding claim 8, Grannum in view of Cannon teaches the device of claim 1.
Grannum fails to teach the absorbent material comprises polybeads, a hydrogel forming polymer, a polymer comprising saturated one or more amines and/or saturated polyamines selected from (mono, di and poly)aminoalkanes, (mono, di and poly)aminopolyethers, allylamine, alkyl(meth)allylamines, e.g., methyl allylamine, methyl methallylamine, ethyl methallylamine, and ethyl allylamine; methyl-, ethyl-, propyl- and butylamine, diallylamine, dimethallylamine, aniline, ethylenediamine, diethylenetriamine, hexamethylenediamine, trimethylhexamethylenediamine, neopentane diamine, 1,2- propylenediamine, 4,7-dioxadecane-1,10-diamine, 4,9-dioxadodecane- 1,12-diamine, polyether diamines, polyalkylene glycol diamines, 3-amino-l-methylaminopropane, bis(3- aminopropyl)methylamine, isophorone diamine, 4,4'-di aminodicyclohexylmethane, 1-(2- aminoethyl)piperazine, o-, m-, or p-phenylenediamine, 4,4'-diaminodiphenyimethane, 1,4- diaminoanthraquinone, 2,4,6-triamino-I,3,5-triazine, aminopyridine, glucosamine, and mixtures thereof.
Goerg teaches the absorbent material comprises a hydrogel forming polymer (Col. 12, lines: 14-15, 23-24), corresponding to the requirements of claim 8.


Regarding claim 9, Grannum teaches a male incontinence garment (Fig. 1A) comprising: an absorption chamber (15) comprising an elastic aperture (at least 11, 12 and 13) adapted to allow a penis to be in fluid communication with the chamber [0021], wherein the chamber is shaped to deflect urine away from a body during urination (Fig. 1A), wherein the elastic aperture is defined further as a tubular material [0022 (12) is a sleeve] to aid in the placement and retention in place of the penis, by holding and covering the penis [0022]; and an absorbent material (16) in the chamber, wherein the absorbent material absorbs and retains urine [0024], while keeping a user dry and free from urine contact [0024], and optionally the garment is disposable or single use.
Grannum fails to teach the tubular member is breathable or that the absorbent material converts fluid to gel.
Cannon teaches a male incontinence collection container (Fig. 1) comprising an absorption chamber (A) with an elastic aperture (B) adapted to allow a penis to be in fluid communication with the chamber [0026]. The membrane and sleeve of Grannum prevents contact between waste and the user’s skin.  Through the impermeable composition of the membrane material required to prevent moisture migration across the membrane, the sleeve and membrane are considered to fulfil the requirements of 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grannum with the teachings of Cannon to form the elastic aperture from a breathable material in order to keep the penis cool and dry of perspiration [Cannon 0022].
Goerg teaches the absorbent material comprises a hydrogel forming polymer (Col. 12, lines: 14-15, 23-24) which, corresponding to the claimed “absorbent material in the chamber which converts fluid to gel” of applicant.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grannum in view of Cannon with the teachings of Goerg to provide a hydrogel forming absorbent in order to increase the absorbency of the absorbent core (Goerg Col. 12: lines 14-15).

Regarding claim 11, Grannum in view of Cannon and Goerg teaches the device of claim 9.
Grannum further teaches the elastic aperture is defined further as comprising at least one of: (1) as a tubular elasticated and bobbed material is capable of rolling into the chamber, (2) as a tubular elasticated and bobbed material is capable of rolling outwardly from the chamber over a corona of the penis to a neck of the penis, or (3) the elastic aperture provides 360 degree retention of the penis by holding and covering the penis [0022] when it is used to cover the entire male genitalia [0021].


Grannum further teaches the chamber (15) is integral with a brief [0027], wherein the absorbent material in the chamber is cellulose [0024], that the chamber is in fluid communication with the absorbent material (16) [0024] positioned down a front of a groin and in an area between the legs of the brief (As shown in Fig. 1A and Fig. 1B) to prevent chafing, rash and infections.

Regarding claim 14, Grannum in view of Cannon and Goerg teaches the device of claim 9.
Grannum fails to teach the absorbent material comprises polybeads, a hydrogel forming polymer, a polymer comprising saturated one or more amines and/or saturated polyamines selected from (mono, di and poly)aminoalkanes, (mono, di and poly)aminopolyethers, allylamine, alkyl(meth)allylamines, e.g., methyl allylamine, methyl methallylamine, ethyl methallylamine, and ethyl allylamine; methyl-, ethyl-, propyl- and butylamine, diallylamine, dimethallylamine, aniline, ethylenediamine, diethylenetriamine, hexamethylenediamine, trimethylhexamethylenediamine, neopentane diamine, 1,2- propylenediamine, 4,7-dioxadecane-1,10-diamine, 4,9-dioxadodecane- 1,12-diamine, polyether diamines, polyalkylene glycol diamines, 3-amino-l-methylaminopropane, bis(3- aminopropyl)methylamine, isophorone diamine, 4,4'-di aminodicyclohexylmethane, 1-(2- aminoethyl)piperazine, o-, m-, or p-phenylenediamine, 4,4'-diaminodiphenyimethane, 1,4- diaminoanthraquinone, 2,4,6-triamino-I,3,5-triazine, aminopyridine, glucosamine, and mixtures thereof.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grannum in view of Cannon with the hydrogel forming polymer of Goerg to increase the absorbency of the device (Col. 12: lines 14-15).

Regarding claim 15, Grannum in view of Cannon and Goerg teaches the device of claim 9.
Grannum further teaches the chamber (15) is shaped to contour around a leg portion of elongated briefs as seen in Fig. 1A and 1B where (15) is shown to be wider than the space between the legs and then would necessarily contour around a leg portion of the brief to evenly distribute the liquid throughout both the chamber and cavity (18). By distributing the urine to (15 and 18), the garment of Grannum would reduce or eliminate bulging of the brief.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Grannum in view of Cannon and further in view of US 6338729 B1 (Wada et al.), hereinafter Wada.
Regarding claim 3, Grannum in view of Cannon teaches the device of claim 1, but fails to teach a deflector within the chamber that channels urine into the absorbent material.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grannum in view of Cannon with the teachings of Wada to incorporate a deflector in order to maximize urine absorption by the absorbent material [Wada Col. 6: lines 57-65].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Grannum in view of Cannon and further in view of US 4813943 A (Smith), hereinafter Smith.
Regarding claim 6, Grannum in view of Cannon teaches the device of claim 1.
Grannum fails to teach the hydrophobic layer comprises polyester/polyethylene terephthalate (PET), polyamide 6 (PA6), polyamide 66 (PA66), nylon 6, nylon 66, polypropylene (PP), or polyolefin, modacrylic or copolymer thereof, a fluoropolymer selected from polytetrafluoroethylene (PTFE), perfluoroalkoxy polymer (PFA), or fluorinated ethylene-propylene (FEP), polypropylene, polyethyleneterephthalate, polybutyleneterephthalate, poly(trimethylene terephthalate), polylactide, nylon, polyacrylonitrile, polybenzimidazole, fluoropolymer, a copolymers thereof, or combination thereof.

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grannum in view of Cannon with the teachings of Smith by forming the collection container from polyester in order to prevent wetness on the exterior or on the wearer (Smith Col. 1: lines 65-68).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Grannum in view of Cannon, George and Smith.
Regarding claim 10, Grannum in view of Cannon and Goerg teaches the device of claim 9.
Grannum further teaches a membrane (13) in combination with sleeve (14) which prevents contact of the urine with the skin of the user [0023]. The membrane and sleeve of Grannum is considered to fulfil the requirements of the claimed “hydrophobic material” as defined to mean “tending to repel or fail to mix with water” (Oxford Languages)[0023]. The hydrophobic material is positioned between the chamber and the body (Fig. 1A) to prevent contact of the urine with the body [0023]; that is integral with the garment (Fig. 1A).
Grannum fails to teach the hydrophobic layer comprises polyester/polyethylene terephthalate (PET), polyamide 6 (PA6), polyamide 66 (PA66), nylon 6, nylon 66, polypropylene (PP), or polyolefin, modacrylic or copolymer thereof, a fluoropolymer 
Smith teaches a male incontinence collection container (Fig. 1) with a hydrophobic layer (22) constructed of polyester (Col. 3: lines 29-30), as required by claim 6.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grannum in view of Cannon with the teachings of Smith by forming the collection container from polyester in order to prevent wetness on the exterior or on the wearer (Smith Col. 1: lines 65-68).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Grannum in view of Cannon, George and further in view of US 6338729 B1 (Wada et al.), hereinafter Wada.
Regarding claim 12, Grannum in view of Cannon and Goerg teaches the device of claim 9.
Grannum fails to teach a deflector within the chamber that channels urine into the absorbent material.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grannum in view of Cannon with the deflector of Wada to maximize urine absorption by the absorbent material [Wada Col. 6: lines 57-65].

Claims 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grannum in view of Cannon, George and further in view of US 5542941 A (Morita), hereinafter Morita.
Regarding claim 16, Grannum teaches a male urine collection device (Fig. 1A), which when used would involve a method for male urine collection comprising: fitting a male with a urine collection device, by allowing the user to wear a device that provides “ease and familiarity of application for the user” [0009]. The device comprises: an absorbent cored absorption chamber ((15) is a pouch which would necessarily have walls and contains absorbent pad (16)) with an elastic aperture (at least 11, 12 and 13) adapted to allow a penis to be in fluid communication with the chamber [0021], wherein the chamber is shaped to deflect urine away from a body during urination (Fig. 1A), and wherein the elastic aperture is defined further as a tubular material [0022 (12) is a sleeve] to aid in the placement and retention in place of the penis, by holding and covering the penis [0022]; a membrane (13) in combination with sleeve (14) which prevents contact of the urine with the skin of the user [0023]. The membrane and sleeve 
Grannum fails to teach the absorbent cored absorption chamber is double-walled, that the tubular material is breathable, the absorbent material converts fluid to gel.
Morita teaches an absorbent article (Fig. 1) with a double walled (Col. 11: lines 41-42) absorbent cored absorption chamber (4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grannum with the 
Cannon teaches a male incontinence collection container (Fig. 1) comprising an absorption chamber (A) with an elastic aperture (B) adapted to allow a penis to be in fluid communication with the chamber [0026]. Cannon also teaches that the elastic aperture is further defined as a breathable (i.e. “permeable, allowing for the penis to stay cool and dry of perspiration” [0022]), tubular material [0022] to aid in the placement and retention in place of the penis. 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grannum with the teachings of Cannon to form the elastic aperture from a breathable material in order to keep the penis cool and dry of perspiration [Cannon 0022].

Goerg teaches the absorbent material comprises a hydrogel forming polymer (Col. 12, lines: 14-15, 23-24) which, corresponding to the claimed “absorbent material in the chamber which converts fluid to gel” of applicant.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grannum in view of Cannon with the teachings of Goerg to provide a hydrogel forming absorbent in order to increase the absorbency of the absorbent core (Goerg Col. 12: lines 14-15).

Regarding claim 17, Grannum in view of Cannon, Goerg and Morita teaches the method of claim 16.


Regarding claim 19, Grannum in view of Cannon, Goerg and Morita teaches the method of claim 16.
Grannum further teaches the chamber (15) is integral with a brief [0027], wherein the absorbent material in the chamber is cellulose [0024], that the chamber is in fluid communication with the absorbent material (16) [0024] positioned down a front of a groin and in an area between the legs of the brief (As shown in Fig. 1A and Fig. 1B) to prevent chafing, rash and infections; or optionally the device is integral with a brief or boxer and the brief or boxer is disposable or single use.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Grannum in view of Cannon, Goerg, Morita and Wada.
Regarding claim 18, Grannum in view of Cannon, Goerg and Morita teaches the method of claim 16.
Grannum fails to teach a deflector within the chamber that channels urine into the absorbent material.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grannum in view of Cannon with the deflector of Wada to maximize urine absorption by the absorbent material [Wada Col. 6: lines 57-65].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Grannum in view of Cannon and Morita.
Regarding claim 20, Grannum teaches a male urine collection device (Fig. 1A), which when used would involve a method for male urine collection comprising: providing a male with a urine collection device, by allowing the user to wear a device that provides “an ease and familiarity of application for the user” [0009]. The device comprises: an absorbent cored absorption chamber ((15) is a pouch which would necessarily have walls and contains absorbent pad (16)) with an elastic aperture (at least 11, 12 and 13) adapted to allow a penis to be in fluid communication with the chamber [0021], wherein the chamber is shaped to deflect urine away from a body during urination (Fig. 1A), and wherein the elastic aperture is defined further as a tubular material [0022 (12) is a sleeve] to aid in the placement and retention in place of the penis, by holding and covering the penis [0022]; wherein the chamber comprises a urine absorbing material (16) in the chamber; and retaining the penis with the tubular material [0022 (12) is a sleeve], wherein a penis head is necessarily exposed to the interior of the chamber in 
Grannum fails to teach the absorbent cored absorption chamber is double-walled or that the tubular material is breathable.
Morita teaches an absorbent article (Fig. 1) with a double walled (Col. 11: lines 41-42) absorbent cored absorption chamber (4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grannum with the double-walled design of Morita to reduce soiling of the user’s skin preventing release of material (Morita Col. 11: lines 44-45).
Cannon teaches a male incontinence collection container (Fig. 1) comprising an absorption chamber (A) with an elastic aperture (B) adapted to allow a penis to be in fluid communication with the chamber [0026]. Cannon also teaches that the elastic aperture is further defined as a breathable (i.e. “permeable, allowing for the penis to stay cool and dry of perspiration” [0022]), tubular material [0022] to aid in the placement and retention in place of the penis. 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grannum with the teachings of Cannon to form the elastic aperture from a breathable material in order to keep the penis cool and dry of perspiration [Cannon 0022].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130090621 A1 (Delattre) describes a male incontinence device with a deflection shield to direct urine away from the body.
US 20040073180 A1 (Strannemalm) describes a male incontinence device with an aperture to hold the penis and direct the flow of urine away from the body.
US 20070225670 A1 (Connell) describes a diaper for males with an insert for holding the penis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453.  The examiner can normally be reached on Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/Benjamin J Klein/Primary Examiner, Art Unit 3781